In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00145-CR
                               NO. 09-22-00146-CR
                               __________________

               MICHAEL CHRISTOPHER HURST, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                 On Appeal from the 435th District Court
                       Montgomery County, Texas
          Trial Cause Nos. 21-07-09227-CR and 21-07-09226-CR
__________________________________________________________________

                                     ORDER

      The trial court appointed William Harrison to represent appellant Michael

Christopher Hurst on appeal. The reporter’s records were filed on June 27, 2022, and

the clerk’s records were filed on July 5, 2022. On November 7, 2022, the Court

granted a fourth extension of time to file the brief, noting that the extension was a

“final extension,” and we warned appellant’s court-appointed attorney, William

Harrison, that unless we received the brief by November 21, 2022, we would order

the trial court to conduct a hearing to determine why no brief has been filed.

                                         1
Although the brief of the appellant was due to be filed by November 21, 2022, the

brief has not been filed.

      We abate the appeals and remand the cases to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present. See Tex. R. App. P. 38.8(b)(3). We direct the trial court

to determine whether or not appellant desires to pursue his appeal. If appellant

desires to pursue his appeal, we direct the trial court to determine why the brief of

the appellant has not been filed and whether good cause exists for appointed counsel,

William Harrison, to be relieved of his duties as appellate counsel and replaced by

substitute counsel. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2). If the trial court

determines that good cause exists to relieve appointed counsel of his duties, we direct

the trial court to appoint substitute counsel.

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court

reporter’s notes from the hearing and the recommendations of the trial court judge

are to be filed on or before January 3, 2023.

      ORDER ENTERED December 2, 2022.

                                                            PER CURIAM

Before Kreger, Horton and Johnson, JJ.




                                           2